DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3 and 8 objected to because of the following informalities: 
Claims 1, 3 and 8 contain recitations of the word “phototherapic.” To the best of the Examiner’s knowledge, the correct spelling of this word is “phototherapeutic.”  
Claim 1 recites “determine, known said information of position, a wavelength …”; the phrase “known said information of position” appears to be grammatically incorrect;
Claim 1 further recites “… duration of administration said electromagnetic phototherapic waves …”; it appears that this should recite “administration of said …”
Appropriate correction (or sufficient clarification in support of keeping the existing language) is required.



Specification
The abstract of the disclosure is objected to because (1) it contains legal phraseology (e.g. “said”) and (2) it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.


The disclosure is objected to because of the following informalities:
The specification contains 14 recitations of the word “phototherapic.” To the best of the Examiner’s knowledge, the correct spelling of this word is “phototherapeutic.”  Appropriate correction (or sufficient clarification in support of keeping the existing language) is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0005758 A1 to Ben-Yehuda et al. (hereinafter “Ben-Yehuda”) in view of US 2013/0053928 A1 to Gat et al. (hereinafter “Gat”).
	Regarding Claim 1, Ben Yehuda teaches:
An ingestible capsule (20) arranged, in use, to cross a human stomach for carrying out a phototherapic treatment (see, e.g., “for providing phototherapy to a stomach” in Para. [0045] and “In some embodiments of the invention, the stomach is treated. The capsule is swallowed and provides therapeutic illumination to the stomach” in Para. [0302]) arranged to combat an infection due to the presence of the bacterium Helicobacter pylori (this is considered to be a statement of intended use which is met by Ben-Yehuda since the reference otherwise teaches all of the limitations of claim 1, and therefore in use would be effective against H. pylori), said ingestible capsule comprising: 
at least one primary light source (21) arranged to emit an electromagnetic phototherapic wave having a first wavelength (see, e.g., Para. [0027]: “the light sources emit light substantially mostly at one or more wavelengths in ranges selected from the group consisting of 400-480 nm, 610-750 nm, and 800-950 nm”; also see Paras. [0143]-[0144] which specifically teaches that LEDs emitting multiple different wavelengths of light can be used); 
at least one auxiliary light source (22) arranged to emit an electromagnetic phototherapic wave having a second wavelength (see, e.g., Para. [0027]: “the light sources emit light substantially mostly at one or more wavelengths in ranges selected from the group consisting of 400-480 nm, 610-750 nm, and 800-950 nm”; also see Paras. [0143]-[0144] which specifically teaches that LEDs emitting multiple different wavelengths of light can be used); 
a wrapper (34) arranged to contain said or each primary light source and said or each auxiliary light source, said wrapper being at least partially transparent to said first and second wavelengths (see, e.g., “Light sources 21 and 22, and light directors 31 and 32, are optionally located in a central portion of capsule housing 34 that is surrounded by a region, hereinafter referred to as "window", represented by a dashed portion 35 of wall 36 that is transparent to light provided by light sources 21 and 22” in Para. [0141]);
a control unit (26) arranged to selectively activate said or each primary light source and/or said or each auxiliary light source (see, e.g., “controller 26 turns on and turns off light source 21 and/or 22” in Para. [0173]); 
at least one energy source (power supply 24) arranged to provide energy for feeding said control unit and/or said light sources; 
(see, e.g., Para. [0027]: “the light sources emit light substantially mostly at one or more wavelengths in ranges selected from the group consisting of 400-480 nm, 610-750 nm, and 800-950 nm”; also see Paras. [0143]-[0144] which specifically teaches that LEDs emitting multiple different wavelengths of light can be used; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05(I)). 
characterized in that said control unit is also arranged to:
receive an information of position reporting in real time an area of said stomach crossed by said ingestible capsule (see, e.g., “for determining its direction, speed of movement and location as it travels through the GI tract” in Para. [0056]; additionally see Para. [0070] which discusses the “beacon” for locating the capsule in a particular location; also see “location is determined by double-integrating acceleration determined responsive to measurements by an accelerometer, over time, to determine distance traveled through the GI tract” in Para. [0073]; also see Para. [0180] discussing how to determine a location of a diseased region; also see Paras. [0217]-[0225] which discuss the position-based modality for determining when to activate the light sources);
determine, known said information of position, a wavelength, a dosage, and a duration of administration said electromagnetic phototherapic waves for an optimal phototherapic treatment of said area of said stomach (see, e.g., “light dose control” in Para. [0148]; also see “compared against a required "dose response curve" to verify that the source(s) it delivers a correct amount of therapeutic energy to the tissue” in Para. [0160]; also see “capsule speed measurements are also used for stopping the illumination. The stopping prevents an overdose of an area where the capsule has stopped” in Para. [0183]; also see “duration is calculated taking into account the light intensity of the light sources and a measured and/or expected speed of movement along the GI tract” in Para. [0309]);
selectively activate said or each primary light source and/or said or each auxiliary light source to provide said optimal phototherapic treatment of said area of said stomach (see, e.g., “at a desired location in the GI tract” in Para. [0059], and “activation/deactivation of the therapeutic light source” in Para. [0057]; also see Para. [0199] and [0204]).
Ben-Yehuda is unclear as to whether the control unit automatically changes wavelength at different locations based on the needs of each particular location. The instant claim 1, as it is currently written, does not appear to expressly require this feature. However, based on the wording of claim 1, it appears to be Applicant’s intention to claim this feature. Therefore, in the interest of being thorough, another reference, Gat, is in the analogous field of an ingestible phototherapy capsule and/or is relevant to the pertinent problem of treating bacteria in the GI tract with phototherapy (see Para. [0014]), and teaches that multiple LEDs of different wavelengths can be used and selectively activated at different regions to achieve various different therapeutic effects (see, e.g., Para. [0039]: “LEDs 1 may radiate in a continuous, intermittent, or alternate mode through the transparent portions of case 4. In addition, LEDs 1 may radiate at different wavelengths to achieve different therapeutic effects and to perform light treatment of specific pathologies in vivo, e.g., as indicated in Table 1, hereinabove”; also see Para. [0045]), also teaches that light therapy in the GI tract may be effective in treating bacteria (see, e.g., Para. [0014] “Light therapy within the GI tract may have an effect on bacterial mucosal colonization or eradicate GI bacteria”) and including location-dependent control of at least light intensity and wavelength (see, e.g., Para. [0017]: “the device may radiate with a variable light intensity and at different wavelengths in a way that would be movement dependent, and optionally location dependent” as well as Para. [0046] which includes the same teaching; additionally, see Para. [0047] which specifically discusses that different modes can be switched based on location) as well as controlling specific amounts/dosages that are dependent on each particular location (see e.g. Para. [0019]: “a desired location and/or orientation of the device in the GI tract, and being maintained in that location/orientation for as long as the light therapy of the particular location is required or needed”). 
Accordingly, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Ben-Yehuda to specifically calculate each of wavelength, dose and duration of treatment specific to each particular treatment location because doing so would advantageously allow a more individually-tailored and more appropriate therapeutic dose to be applied to each individual region which needs treatment. 

Regarding Claim 2, Ben-Yehuda in view of Gat renders obvious claim 1 as discussed above. Ben-Yehuda further renders obvious the wavelength of 625 nm at least prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Id. 490 nm and 500 nm are sufficiently close that one skilled in the art would have expected them to have the same or at least very similar properties.
In addition to the rationale above, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to engage in routine experimentation to discover the optimal treatment parameters for each particular treatment including wavelength based upon various factors known and understood to those skilled in the art, such as how different types of diseased tissue respond differently to various wavelengths. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Regarding Claim 4, Ben-Yehuda further teaches a pH sensor; see e.g. Para. [0197].

Regarding Claim 5, Ben-Yehuda further teaches an accelerometer; see e.g. Para. [0071].

Regarding Claim 6, Ben-Yehuda further teaches various sensors including pH and an accelerometer (discussed above), either of which can be used to determine proximity to the desired treatment region (see cited portions above). However, additionally, Gat teaches the use of a proximity sensor to specifically sense proximity to a predetermined target site (see Para. [0065] of Gat). Accordingly, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Ben-Yehuda to incorporate the proximity sensor of Gat because doing so would advantageously allow a more specific confirmation/determination of exact proximity between the device and the treatment target site/region. 

Regarding Claim 8, in Ben-Yehuda, see light directors 31 and 32; additionally, see e.g. Para. [0427] of Ben-Yehuda (“beam-shaping optics”).

Claims 1-2 are further rejected under 35 U.S.C. 103 as being unpatentable over Ben-Yehuda in view of Gat as applied to claim 1 above, and further in view of US 2012/0226335 A1 to Surrenti et al. (hereinafter “Surrenti”) in view of US 2004/0039242 A1 to Tolkoff et al. (hereinafter “Tolkoff”).
Regarding Claims 1-2, Ben-Yehuda in view of Gat is considered to fully render the claims obvious as already explained above. However, to further establish the obviousness of (1) treating infections of H. pylori, and (2) the particular claimed wavelengths being effective for that specific treatment, attention is cited to Surrenti which is in the analogous art of an (see title and abstract) and teaches that 630 nm is an effective wavelength for such a treatment (see abstract). Additionally, Tolkoff is similarly in the analogous art of treating H. pylori via phototherapy provided to the stomach (see abstract and FIG. 1) and teaches that for H. pylori specifically, wavelength peaks near 505 nm and 655 nm (among others) are effective, and that generally speaking the entire range of 400-650 nm is effective at killing or debilitating H. pylori (see Para. [0047]). Accordingly, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Ben-Yehuda in view of Gat to be used for treating H. pylori and to use Applicant’s claimed wavelengths of 625 nm and 500 nm, and/or wavelengths very close to these values, because it would advantageously allow the device to be useful at combating H. pylori infections since Surrenti and Tolkoff establish that H. pylori infections can be effectively treated at or near these wavelengths.
In addition to the rationale above, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to engage in routine experimentation to discover the optimal treatment parameters for each particular treatment including wavelength based upon various factors known and understood to those skilled in the art, such as how different types of diseased tissue respond differently to various wavelengths. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ben-Yehuda in view of Gat as applied to claim 1 above, and further in view of US 2012/0148976 A1 to Brawn (hereinafter “Brawn”).
Regarding Claim 3, Ben-Yehuda in view of Gat renders obvious claim 1 as discussed above, but fails to further teach wherein said control unit is also arranged to receive an information concerning the temperature of said light sources said information concerning the temperature allowing to determine the duration of administration of said electromagnetic phototherapic waves to allow a lower consumption of the energy supplied by said energy source.
Another reference, Brawn, is in the analogous field of endeavor of therapeutic light treatment, and/or is pertinent to the problem of overheating therapeutic light sources, and specifically teaches that a programmable controller can receive temperature information concerning the temperature of a therapeutic light source, either by monitoring the current/voltage relationship of the light source, or by using a temperature sensor to monitor the temperature of a therapeutic light source (e.g. LED, laser) (see Para. [0327] of Brawn: “Thus, by monitoring the current/voltage relationship programmable controller 50 can determine whether the light emitter (e.g., LED, laser) is at an undesirably high temperature. A temperature sensor can also be used to determine whether a light source or light assembly, or any component thereof is at an undesirably high temperature. Furthermore, the temperature sensor can determine whether a light emitter, light source, or light assembly has an undesirably low temperature. A temperature sensor can be used to determine whether any part of a light-therapy apparatus falls within a desired temperature range”) and teaches that the programmable controller can shut off or reduce current to any particular light source based on the sensed temperature (see Para. [0328] of Brawn). 
Accordingly, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Ben-Yehuda in view of Gat to allow the control unit to receive temperature information of the light source(s), either through monitoring the current/voltage relationship and/or through incorporation of a temperature sensor, as taught by Brawn, because doing so would advantageously allow the operating temperatures of the light sources to be monitored and prevented from reaching undesirable ranges. The Examiner notes that, since Brawn teaches that the light sources can be shut off or have a reduced current in response to an undesirably high temperature, this would necessarily “allow a lower consumption of the energy supplied by” the energy source.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ben-Yehuda in view of Gat as applied to claim 1 above, and further in view of US 2016/0151639 A1 to Scharf et al. (hereinafter “Scharf”).
Regarding Claim 7, Ben-Yehuda in view of Gat renders obvious claim 1 as discussed above, but fails to further teach wherein within said transparent wrapper a diffusive fluid is provided arranged to increase the diffusion of said light sources. Another reference, Scharf, is in the analogous field of treating internal bacterial infections with phototherapy (see e.g. Paras. [0003], [0018]) and teaches a light emitter which is (see Paras. [0302], [0304]) in order to provide a more uniform emission of light (see e.g. “such that light delivered by bundle 154 and/or light delivery element 155 can be reflected in all directions relatively equally”). Accordingly, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Ben-Yehuda in view of Gat to further incorporate a light diffusing/scattering fluid to increase the scattering/diffusion of the light, as taught by Scharf, because doing so would predictably create a more uniform emission of light which would be advantageous for treatments in which uniform light is desirable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zapol ‘863: see Para. [0115] (“The bag 108 filled with the low absorption fluid could serve as a diffuser of the light generated by the laser and transmitted to the bag 108 within the patient's pleural spaces or any other body cavity”);
Martin ‘090: see Abstract (“The catheter may also include an expandable light diffuser that is affixed over the light-emitting head and that is filled with a diffuser fluid such as a lipid solution”);
Hendriks ‘033: considered to be evidence of the existing state of the art but not particularly relevant at this time; see the abstract and figures generally.
Biel ‘236: see discussion of diffusing gel at Col. 4 lines 20-22;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.